DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
	As per claim 1, the claim recites “the other end of the space formation section”, without proper antecedent basis. The aforementioned recitation makes unclear whether the space formation section only comprises two ends. For examination purposes, the aforementioned recitation will be construed as --a second end of the space formation section--.
	As per claims 3 and 5, the claims recite “the other end of the main body section”, without proper antecedent basis. The aforementioned recitation(s) make(s) unclear whether the main body section requires a first end, and whether the main body section only comprises two ends. Moreover, since the main body section is being claimed as part of the space formation section, it is further For examination purposes, the recitation(s) of “the other end of the main body section” in claims 3 and 5 will be construed as --the second end of the space formation section--.
	As per claims 4 and 6-8, the claims recite “the other end of the tubular section” without proper antecedent basis. The aforementioned recitation(s) make(s) unclear whether the tubular section requires a first end, and whether the tubular section only comprises two ends. Moreover, since the tubular section is being claimed as part of the space formation section, it is further unclear whether “the other end of the space formation section” in claim 1 pertains to “the other end of the tubular section” in claims 4 and 6-8.  For examination purposes, the recitation(s) of “the other end of the tubular section” in claims 4 and 6-8 will be construed as --the second end of the space formation section--.
	Claim 2 is rejected at least by virtue of its dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 20100175409 A1), herein Ishikawa, in view of Yoshiro et al. (JP 59-56312 U),1 herein Yoshiro.
	As per claim 1, Ishikawa discloses a chiller (see figure 1) comprising: a refrigeration cycle (1) including a compressor (2), a condenser (4), an expander (10), an evaporator (3), a pipe (one of 6 or 7) that sequentially connects the compressor (2), the condenser (4), the expander (10), and the evaporator (3), and a discharge pipe (the other of 6 or 7); and an acoustic device (8, 23 or 24) including a space formation section (space inside 23, or V3 inside 24) that has one end (lower end) connected to the pipe (at 23b) and in which a space is formed (see figures 4 and 5).
	However, Ishikawa may not explicitly disclose a vibration body that is fixed integrally to a second end of the space formation section and has a lower natural frequency than the space formation section.
	On the other hand, Yoshiro, directed to a vibration dampening device, discloses a vibration body (4 and 5 combined) that is fixed integrally to a second end (3) of a space formation section of an acoustic device (2; see figure 1), the vibration body having a natural frequency (as described in lines 13-18 of page 4 of the translation).2
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the 3 
In the instant case, and as per (1), it should be noted that both Ishikawa and Yoshiro recognize the problem of unwanted mechanical vibrations within a system. For instance, Ishikawa recognizes the frequency of the acoustic device as a whole when considering its dampening effects (see at least paragraphs 41-44 of Ishikawa), and Yoshiro suggests the appropriate selection of the ratio of the natural frequency of the vibration body and the space formation section frequency (see lines 9-18 of page 4 of the translation of Yoshiro). As per (2), in light of the above, one of ordinary skill in the art would recognize that the ratio between the natural frequency of the vibration body and the natural frequency of the space formation section can only be selected from the following finite number of solutions: A) the vibration body having a lower natural frequency than the space formation section, B) the vibration body having the same natural frequency as the space formation section, and C) the vibration body having a higher natural frequency than the space formation section. As per (3), both prior art references are within the same field of endeavor as each other, as well as in the same field of endeavor as the claimed invention (i.e. vibration dampening systems). Thus, one of ordinary skill in the art would be able to reasonably modify the prior art teachings without yielding unpredictable results. As per (4), one of ordinary skill in the art would recognize that the aforementioned finite number of potential solutions can be iterated as 
Therefore, it would have been obvious to one of ordinary skill in the art to have taken the teachings of Ishikawa and to have modified them with the teachings of Yoshiro, by having a vibration body that is fixed integrally to a second end of the space formation section and has a lower natural frequency than the space formation section, as a matter of trying a finite number of predictable solutions, in order to optimize the dampening characteristics of the system, without yielding unpredictable results.
	As per claim 3, Ishikawa as modified discloses wherein the space formation section (space inside 23 of Ishikawa, or cylinder 2 of Yoshiro) includes a cylindrical main body section (see figure 4 of Ishikawa, or figure 1 of Yoshiro) and a lid section (23a of Ishikawa, or 3 of Yoshiro) provided in the second end of the space formation section (as evidenced by figure 4 of Ishikawa, or figure 1 of Yoshiro), and the vibration body is fixed integrally to the lid section (as shown in figure 1 of Yoshiro).
	As per claims 4 and 7, Ishikawa as modified discloses wherein the space formation section (V3 of Ishikawa) includes a cylindrical tubular section (24b of Ishikawa) that forms the one end of the space formation section (see figure 5 of Ishikawa), and a container section (24a, or upper part of 24 of Ishikawa) that is connected to the second end (upper end) of the space formation section and has a volume (formed by V3) larger than a volume of the tubular section (as evidenced by figure 5 of Ishikawa), an internal space of the tubular section and an internal space of the container section communicate with each other (see figure 5 of Ishikawa), and the vibration body (4 and 5 of Yoshiro) is fixed integrally to the container section (as evidenced by figure 1 of Yoshiro).
Claims 2, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 20100175409 A1) as modified by Yoshiro (JP 59-56312 U), as applied to claim 1 above, and further in view of Kimura et al. (JP 2004036778 A), herein Kimura.4
As per claim 2, Ishikawa may not explicitly disclose wherein the acoustic device includes a porous plate disposed at a boundary between the one end of the space formation section and a flow path of the pipe.
On the other hand, Kimura, directed to a vibration dampening system, discloses wherein the acoustic device (see at least figure 8) includes a porous plate (12) disposed at a boundary between the one end of the space formation section (of 13) and a flow path of the pipe (2).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.5 
As per (1), it should be noted that in Kimura, the porous plate (12) is used to attenuate pulsations via the viscous resistance of the fluid when it passes through the perforations (11) of 12; see first three lines of page 5 of the translation of Kimura). In other words, the porous plate serves to further modify the fluid flow to reduce the amount of vibrations thereof. As per (2), one of ordinary skill in the art would recognize that since the prior art of Kimura has successfully implemented its own teachings with regards to the porous plate, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Ishikawa. Said reasonable expectation of success is apparent from the fact that both Ishikawa and Kimura are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. vibration dampening systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Ishikawa may be significantly improved by incorporating the prior art teachings of Kimura, since the teachings of Kimura serve to complement the teachings of Ishikawa by virtue of suggesting a structure that modifies the fluid flow pattern, resulting in reduced vibrations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ishikawa and to have modified them with the teachings of Kimura, by having the acoustic device include a porous plate disposed at a boundary between the one end of the space formation section and a flow path of the pipe, in order to attenuate the vibrations of the fluid, as similarly suggested by Kimura, without yielding unpredictable results.
	As per claim 5, Ishikawa as modified discloses wherein the space formation section (space inside 23 of Ishikawa, or cylinder 2 of Yoshiro) includes a cylindrical main body section (see figure 4 of Ishikawa, or figure 1 of Yoshiro) and a lid section (23a of Ishikawa, or 3 of Yoshiro) as evidenced by figure 4 of Ishikawa, or figure 1 of Yoshiro), and the vibration body is fixed integrally to the lid section (as shown in figure 1 of Yoshiro).
	As per claims 6 and 8, Ishikawa as modified discloses wherein the space formation section (V3 of Ishikawa) includes a cylindrical tubular section (24b of Ishikawa) that forms the one end of the space formation section (see figure 5 of Ishikawa), and a container section (24a, or upper part of 24 of Ishikawa) that is connected to the second end (upper end) of the space formation section and has a volume (formed by V3) larger than a volume of the tubular section (as evidenced by figure 5 of Ishikawa), an internal space of the tubular section and an internal space of the container section communicate with each other (see figure 5 of Ishikawa), and the vibration body (4 and 5 of Yoshiro) is fixed integrally to the container section (as evidenced by figure 1 of Yoshiro).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Yoshiro was made of record in the IDS filed on July 23, 2020.
        2 A machine translation of Yoshiro has been made of record with this Office Action, and is cited as Non-Patent Literature in the PTO-892 document.
        3 See MPEP § 2143(I) (E).
        4 Citations in this Office Action will be made to the translation of Kimura made of record by Applicant on July 23, 2020.
        5 See MPEP § 2143.